Title: IV. A State of the Title of the Massachusetts-Bay, March – May 1774
From: Adams, John
To: 


      
       March–May 1774
      
      A State of the Title of the Massachusetts-Bay, to Lands between Connecticutt and Hudsons Rivers, at the North West Corner of the Province
      The particular Tract, at this Time to be considered, is bounded Easterly by Connecticutt River, Westerly by the Eastern Line of New York, Northerly by the Northern Boundary of the Massachusetts Bay, and Southerly by  the whole Tract containing, about Fifty Townships, by Estimation near a Million Acres.
      A Hackeluit and Purchase &c. 1497 Votes in 1762 The General Hist. of Virginia New England and the Summer Isles &c. by Captn. John Smith Sometymes Govr in those Countrys and Admiral of N. England Lond. 1627. page 1st. But we find by Records, Cullumbus offered his Service. Purchas, his Pilgrimage. Book 8. C. 3. ss. 2. London 3d. Edit. 1617. The first Discovery of the Continent of North-America, was undoubtedly made by the Cabots under the Authority and in Behalf of the Crown of England, by Commission from Henry the Seventh, in the fifteenth Century, ranging the Coast from the fortyeth to the Sixty Seventh Degree of North Latitude, within which the Lands between the two Rivers of Connecticutt and Hudson are included.
      
      Sebastian Cabot reported to Ramusio that in the Year 1497. at the Charge of K. H. 7. he discovered to the Sixty Seventh deg. and half of Northerly Lat. and all along the Coast to that which, is since called Florida.
      Purchas, Part 1. B. 8. C. 1. Purchas &c. 1602 Votes in 1762.— Vid. H. Hist. Mass Bay page 1. Smiths General Hist. &c. p. 16. 17. America is a more common than fitting Name &c.
      In 1602 Captain Gosnold, and in 1603 Captain Martin Pringle sailed from Dartmouth to the Coast of North America, both of them first Anchored came to an Anchor about the Latitude of 43. coasted along and made Discoveries. Gosnold landed first on the Eastern Coast which he call’d Mavoshen abt. 43 deg. North and after some Commerce with the Savages, sailed Southward, and landed on the Elisabeth Islands which he named, after his Mistress the Queen who was living when he left England. He also named Marthas Vine Yard—He built a Fort and began a settlement, but could not perswade his People to persevere. This Attempt was near Narragansett Bay.
      1606. Mass. Hist. Votes in 1762. In 1606. King James 1st. granted all the Continent from 34 to 45 degrees, which he divided into two Colonies vizt the southern or Virginia to certain Merchants of London, the Northern or New England to certain Merchants of Plymouth.
      Purchase, Smith. Hist. Mass. Bay. Votes in 1762 In 1607 Some of the Patentees of the Northern Colony, began a settlement at Sagadahoc. George Popham President. They laid the Plan of a great State. At this Time the English were possessed of Port Royal, St. Croix, Mount Mansell, or Mount Desert and Penobscot: and the French beginning to encroach upon the Places East Of Kennebeck, in 1613 sir Samuel Argal came with diverse Armed Vessells from Virginia, and entirely Votes in 1764 dispossessed them—particular Notice is taken of his expelling from Penobscot and Mount Desart. He then proceeded to Hudsons River to do the same with the Dutch, but they disclaiming all Pretence to the Country, and desiring to continue as English subjects, for the Sake of Trade he did not remove them. Complaint was afterwards made by the King to the states of these Intrudors but the States disowned them and laid no claim to any Part of the Country.
      
      Hist. Mass 1608 Bay. p. 3. 4. 5. In 1608 Persecution Drove Mr. Robinson and his Church went from England to Holland. They staied about a Year at Amsterdam and then removed to Leyden. 1617 In 1617 they began to think of removing to America. The Majority of them were in favour of removing to Virginia. The Dutch laboured to perswade them to go to Hudsons River and settle under their West India They tacked abt. to the southward for Hudsons Bay; but Mr. Jones the Master had been bribed by the Hollanders to carry them more to the North, the Dutch intending themselves to take Possession of these Parts, as they did some time after. Neal. 87. Company. But chosing rather to be under the English, they applied to the Virginia Company for a Patent of Part of the Country about Hudsons River. A Patent was taken out under the Companys Seal to John Wincob. They sailed the beginning of August 1620, intending for Hudsons River, or the Coast near to it; but the Dutch had bribed their Pilot, and he carried them farther Northward, so that they fell in about Cape Cod, and arrived in that Harbour about 11th. of November. They coasted about till they found a Place more agreable for a Plantation, which they called New Plymouth. Captain Smith had given the Name of Plymouth to the same Place in 1614.
      1607. 1608. 1609. Mass. Journ. 1764. In 1609, Henry Hudson, an Englishman, having made one Voyage in the Year 1607 and another in 1608, in the service of English Merchants, on Discovery, made a third, in 1609 in the service of Dutch Merchants, and on his Return to Dartmouth in England, coasted along the shoar of North America and entered the River, since called by his own Name, Hudson River, and sailed up the same many Leagues.
      Novr. 3d. 1620. King James the 1st made a new Patent, incorporating the Adventurers to the northern Colony, by the Name of the Council of Plymouth and grants “unto the Council established at Plymouth in the County of Devon, for the planting, ruling, ordering and Governing of New England in America, and to their successors and assigns, all that Part of America lying and being in Breadth from forty degrees of Northerly Latitude from the Equinoctial Line to the forty Eighth degree of the said Northerly Latitude, inclusively, and in Length, of and within all the Breadth aforesaid, throughout all the main Lands from Sea to Sea” &c.
      19 March 1628. The Council established at Plymouth, by their Deed indented, under their Common Seal, bearing Date the Nineteenth day of March in the third year of King Charles the first, “give, grant, bargain, sell, enfeoff, alien, and confirm to Sir Henry Roswell, Sir John Young, Knights, Thomas Southcott, John Humphreys, John Endicott, and Simon Whetcomb, their Heirs and assigns, and their associates forever, all that Part of New England in America aforesaid, which lies and extends between a great River there, commonly called Manomuck alias Merimack, and a certain other River there, called Charles River, being in a Bottom of a certain Bay there, commonly called Massachusetts, alias Mattachusetts, alias Massatusett Bay, and also all and singular those Lands and Hereditaments whatsoever lying within the space of three English Miles on the south Part of the said Charles River, or of any and every Part thereof; and also all and singular the Lands and Hereditaments whatsoever, lying and being within the space of three English Miles to the southward of the southermost Part of the said Bay called Massachusetts, alias Mattachusetts, alias Massatusetts Bay; and also all those Lands and Hereditaments whatsoever, which lie and be, within the space of three English Miles to the Northward of the said River called Manomuck alias Merrimack, or to the Northward of any and every Part thereof, and all Lands and Hereditaments whatsoever lying within the Limits aforesaid North and South in Latitude, and in Breadth, and Longitude, of and within all the Breadth aforesaid, through out the main Lands there, from the Atlantic and Western sea and Ocean on the East Part to the south Sea on the West Part” &c.
      4 March 1629 King Charles the first by his Letters Patents 4. March 1629, for the Consideration therein mentioned of his especial Grace, certain Knowledge, and mere Motion granted and confirmed, unto the Said Sir Henry Roswell and others, and their associates, Sir Richard Saltonstall and others therein named, their Heirs and assigns, all that Part of New England in America, lying and extending between the Bounds and Limits in the said Indenture expressed—and made the Grantees one Body corporate politique in fact and Name, by the Name of the Governor and Company of the Massachusetts Bay, in New England: and therein expressly granted and declared, that the said Letters Patents shall be construed reputed and adjudged in all Cases most favourably on the Behalf and for the Benefit and Behoof of the said Governor and Company and their successors. &c.
      And in the said Letters Patents is this Proviso—vizt. Provided always that if the said Lands, Islands, or any other the Premisses herein before mentioned, and by these Presents intended and meant to be granted, were at the Time of “the granting of the said former Letters Patents dated 3 November in the Eightteenth Year of our said dear Fathers Reign aforesaid actually possessed or, inhabited by any other Christian Prince or State, or were within the Bounds Limits or Territories of that southern Colonie then before granted by our said late Father to be planted by diverse of his living Subjects in the south Parts of America, that then this Present Grant shall not extend to any such Parts or Parcells thereof, so formerly inhabited or lying within the Bounds of the southern Plantation as aforesaid, but as to those Parts or parcells so possessed or inhabited by such Christian Prince or State or being within the Bounds aforesaid, shall be utterly void.” See the Additions
      7 Novr. 1629. The said Council of Plymouth, by another Indenture granted unto Captain John Mason and his Heirs “all that Part of the main Land between the Middle of Merrimack River and the Middle of Piscataqua River, from the Mouth of Piscataqua River to the Head thereof, and from thence Northwestward till 60 miles be finished, and from the Mouth of Merrimack River to the Head of it and from thence Westward till 60 Miles be finished and the Head line to cross over from thence to the End of the other 60 miles which Land the said John Mason called New Hampshire.
      1677. 16 July Some Disputes having afterwards happened between the said Province of the Massachusetts Bay, and the said John Mason, as Proprietor of New Hampshire, and Vizt. printed State of the Case between Benja Rolfe Esq & the Town of Bow. page 2d. in 1762 by De Grey & Wedderburn. Ferdinando Gorge, who had a Grant from King Charles the first in 1639 of a Tract of Land in New England, then called the Province of Main, which Adjoined to New Hampshire on the North East, beginning at the Harbour of Piscataqua aforesaid and running from thence North East, along the sea Coast to Sagadahock extending inland 120 Miles.
      And A Question arising, as to the Extent of the Boundaries and Limits of their said several Grants the said Mason and Gorge, petitioned his Majesty in Council, to have those Disputes determined: and it having been referred to a Committee of Council, they with the Assistance of two Lords Chief Justices, Rainsford and North, entered into the Consideration thereof, and heard all Parties; and the said Province of Massachusetts Bay having claimed before them to be intituled to all the Lands within two Parrellell Lines, to be drawn from the Atlantic sea on the East Part to the south sea on the West Part, three Miles South of every Part of Charles River and three Miles North of every Part of Merrimack River; the said two Parrellell Lines to be the South and North Boundaries of the said Province of Massachusetts Bay.
      16, July 1677 By order of the King in Council, reciting a Report made by the Committee of the Privy Council and the said two Lords Chief Justices, taking Notice among other Things, that they had not thought fit to examine any Claims to the Lands, it being in their Opinion improper to judge of any Title of Land, without hearing of the Tertenants, but had examined the several Claims of the Parties to the Government, taking Notice that the said John Mason had waived before them all Pretence to Government, being convinced no such Power could be assigned to him from the Council of Plymouth. And after stating the two Grants from the Crown to the Massachusetts and Province of Main, and that it was insisted, that the Grant of Government to the Massachusetts could extend no further than the ownership of the soil, their Lordships reported that it seemed very clear to them, that the Grant of the Government by the Massachusetts Charter, extended no further than the Boundaries expressed in their Patent, and that those Boundaries could not be construed to extend further Northward along the River Merrimack than Three English Miles; for the North and south Bounds of the Lands, granted so far as the Rivers extend, are to follow the Course of the Rivers, which makes the Breadth of the Grant. And that the Words in the Charter describing the Length to comprehend all the Land from the Atlantic Ocean to the south Sea in all the Breadth aforesaid, did not warrant the overeaching those Bounds by imaginary Lines as the same would be against the Intent of the Grant; the Words “of and in all the Breadth aforesaid,” shewing that the Breadth was not intended an imaginary Line laid upon the broadest Part; but the Breadth respected the Continuance of the Boundaries by the Rivers, as far as they go; but when the known Boundary of Breadth determined, it must be carried on by imaginary Lines to the South Sea; and were of opinion, as to the Powers of Government that the Massachusetts, by the said Letters Patent, had such Right of Government as is granted them by their Patent, within the Boundaries of their Land expressed therein according to such description as their Lordships’ had thereof made as aforesaid. And Gave the like opinion as to Gorge’s Right of Government over the Province of Main; which Report was approved and confirmed by his Majesty in Council, and all Parties ordered to acquiesce therein.
      1679, 18 Septr. King Charles 2d. soon after the aforesaid determination in the 31. Year of his Reign issued a Commission under the Great Seal, reciting (among other Things) that the Government of that Part of New Hampshire therein described, vizt extending from 3 miles northward of Merrimack River, or any Part thereof to the Province of Main, had not hitherto been granted, but remained under his Majestys immediate Care, created and constituted John Cuth Cutt Esqr President together with a Council to take Care of and govern the said Province of New Hampshire.
      1684. In the Year 1684, a Judgment was given in the Court of Chancery upon a Writ of Scire facias, that the said Letters Patents of King Charles 1st. and the Enrollment of the same, should be cancelled, vacated and an­nihilated and should be brought into the said Court to be cancelled.” &c.
      In a Book entituled &c. as in the Margin, are these 1631. The Merchants Map of Commerce, by Lewis Roberts printed in London 3d. Edit. 1677 1st. Ed. 1637. Page 55 Words “There is a Dutch Plantation in the Latitude of 41 degrees, in a River called by the English Hudsons River &c.
      Sir Ferdinando Gorge in his Description of New England, printed 1658 p. 30 says &c. vizt. as Captn. Dormer.
      1633. Hutch Hist Mass Bay. p. 43. a Letter from Mr. Winslow &c.
      1635. Hutch Hist. Mass Bay p. 48. 1683. The Dutch also sent hence
      See Additions Mem.
      1691. 7. Octr. 3d. of Wm. & Mary King William and Queen Mary, by their Letters Patents, reciting the aforesaid Grant to the Council of Plymouth, and their aforesaid Indenture to Sir Henry Roswell and others, and also the aforesaid Letters Patents of King Charles the first, and the Bounds both in the said Indenture and Charter, did upon the Petition of several Persons employed as Agents, in behalf of said Colony of Massachusetts Bay, of their the said King and Queens Special Grace, certain Knowledge and mere Motion, will and ordain “That the Territories and Colonies commonly called or known by the Names of the Colony of the Massachusetts Bay, and Colony of New Plymouth the Province of Main, the Territory called Accada or Nova Scotia; and all that Tract of Land lying between the said Territories of Nova Scotia, and the said Province of Main, be erected, united and incorporated And their said Majestys did “by those Presents unite, erect and incorporate the same into one real Province by the Name of our Province of the Massachusetts Bay in New England And their said Majestys did, in and by said Letters Patents, “give and grant unto unfinished
     